IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Personal Restraint of
                                                  No. 82667-1-I
 LAMONT M. BROUSSARD,
                                                  DIVISION ONE
                      Petitioner.
                                                  UNPUBLISHED OPINION


       PER CURIAM — LaMont Broussard challenges his conviction for possession

of cocaine in King County Superior Court No. 04-1-00998-3. He contends, and the

State concedes, that the conviction must be vacated under State v. Blake, in which

our Supreme Court held Washington’s felony possession statute, former RCW

69.50.4013(1), unconstitutional. 197 Wn.2d 170, 195, 481 P.3d 521 (2021). We

accept the State’s concession, grant Broussard’s petition, and remand to the trial

court to vacate the conviction.

       FOR THE COURT: